El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
A modo de prólogo, repetimos que las “fronteras y aplica-ción tajante de algunos cánones de ética a veces resultan com-plicadas. La ausencia de precedentes en unión a hechos de su faz inocentes, dificultan en ocasiones la expresión nítida de la pauta a regir. Sin embargo, ello no es óbice para cumplir con nuestra función constitucional de orientar en este campo a. la profesión togada. In re Díaz Alonso, Jr., 115 D.P.R. 755 (1984)”. In re Carreras Rovira y Suárez Zayas, 115 D.P.R. 778, 783-784 (1984).
I
El 20 de julio de 1982, Olga Iris Mateo, en union a otros superintendentes escolares del Departamento de Instrucción Pública, presentaron ante el Tribunal Superior, Sala de San *832Juan, el caso Civil Núxn. PE-82-970, (1) sobre sentencia decla-ratoria, solicitud de injunction permanente y daños contra el Estado Libre Asociado y el Departamento de Instrucción. El Lie. Carlos Romero Barceló entonces Gobernador de Puerto Rico, la Secretaria de Instrucción, Dra. María Socorro Lacot, el Sr. Carlos Chardón y varios Gerentes Escolares también fue-ron demandados, tanto en su carácter oficial como personal. (2) En síntesis, adujeron violación a sus derechos constituciona-les e infracción a la Ley de Personal y Reglamentos, pertinen-tes en la creación, clasificación y remuneración de puestos fijos de Gerentes Escolares (Director Ejecutivo II), dentro del ser-vicio docente del Departamento de Instrucción. Alegaron que dicho puesto era ilegal y fue concebido con el “propósito de conceder a los miembros del Partido Nuevo Progresista y/o a los que tienen el visto bueno del mismo, empleos dentro del Departamento de Instrucción Pública a espaldas de lo dis-puesto en la ley...”.
En virtud de la Ley Núm. 9 de 26 de noviembre de 1975, según enmendada, 32 L.P.R.A. see. 3085 et seq., sobre repre-sentación legal prestada por el Estado a funcionarios públicos, algunos de los demandados solicitaron del Secretario de Justi-cia, Lie. Héctor Reichard, que se íes proveyera esa asistencia, y de resultar responsables, se asumiera el pago de cualquier indemnización. Dicho funcionario accedió a la representación legal e hizo extensivo ese beneficio (3) a todos, incluyendo al *833Gobernador, Lie. Carlos Romero Barceló. (4) A tales fines el Departamento de Justicia designó y contrató al Lie. Héctor Urgell Cuebas.
Así representados, los demandados contestaron la demanda el 7 de diciembre de 1982. Negaron las alegaciones y en con-trario, afirmaron estar facultados en ley y haber cumplido con una obligación ministerial “velando los mejores intereses pú-blicos, particularmente los de la educación en nuestras insti-tuciones públicas de enseñanza”.
Subsiguientemente acaecieron innumerables incidentes usuales en este tipo de procedimiento. Transcurrió el tiempo. Pasadas las elecciones, advino una nueva administración el 2 de enero de 1985. El Lie. Héctor Rivera Cruz fue designado y *834juramentado como Secretario de Justicia. Según expone, en consideración al número sustancial de casos contratados por el Departamento de Justicia con abogados de la práctica pri-vada, y al impacto fiscal que ello representaba, éste canceló todos los contratos. Además dispuso que los abogados de la División de Litigios del Departamento sustituyeran a los abo-gados privados en la representación legal de toda persona de-mandada que gozara de dicho beneficio. Según su comparecen-cia, “en algunos casos en los que existía alguna 'posibilidad de conflicto con los intereses del Departamento, al igual que en casos en los cuales el Departamento no tuviera los recursos necesarios para atenderlos adecuadamente, por vía de excep-ción, se determinó que se habrían de contratar ios servicios de abogados externos”. (Énfasis suplido.) Carta de 19 de diciem-bre de 1985, pág. 7. Como consecuencia, el contrato del licen-ciado Urgell Cuebas fue cancelado, pues el Departamento “entendí [ó] que no se justificaba”. El 30 de enero de 1985, el licenciado Urgell Cuebas renunció su representación ante el tribunal. La asumió la División de Litigios. El 7 de febrero de 1985 compareció a informar un trámite acordado con los demandantes Mateo et al., para simplificar las tomas de unas deposiciones.
El 11 de febrero de 1985, el licenciado Romero Barceló co-municó por escrito al Secretario de Justicia Héctor Rivera Cruz su preocupación de que no se le había notificado formal-mente la cancelación de contratos profesionales de abogados privados que antes ostentaban su representación y cómo ello podría afectarle. Le expuso la posibilidad de que pudiera “ha-ber diferencias de criterio entre la actual administración y el que suscribe”, y su deseo de que el abogado a designarse fuera aprobado por él. Solicitó que le informara “todos y cada uno de los casos donde yo soy parte demandada y se ha cancelado el contrato de servicios profesionales. Intereso además que me deje saber qué acción ha tomado usted en relación con la repre-sentación profesional mía y si no ha tomado ninguna acción, *835qué acción piensa tomar. Al darme la información agradeceré me indique el nombre del caso, el número del caso y el Tribunal ante el cual está radicado”. (5) Anexo Núm. 2, pág. 16.
El 21 de febrero de 1985, el licenciado Romero Barceló le comunicó al Secretario de Justicia Héctor Rivera Cruz —a raíz de éste haber autorizado que le representara un abogado privado en el caso Civil Núm. 84-3028, Carlos Gutiérrez Rodríguez v. Carlos Romero Barceló— haber seleccionado al Lie. Amancio Arias Cestero. Al contestar esta carta, el 11 de marzo de 1985, el Secretario de Justicia le informó haber exa-minado ese “y los otros casos en que está usted recibiendo los beneficios de la Ley Número 9 de 26 de noviembre de 1975. Luego de este estudio, se ha tomado la determinación de que los abogados del Departamento continúen representándolo en todos los procedimientos que están pendientes en los que apa-rece usted como demandado.
“El pasado 7 de marzo de 1985 conversé con el Ledo. Aman-cio Arias Cestero y le expliqué personalmente las razones que tenemos para tomar esta determinación. En estos casos, aun-que se le demanda a usted en su carácter personal, se hace no-minalmente, ya que realmente es el Estado Libre Asociado el que está envuelto. Estamos seguros que las gestiones profe-sionales de nuestros abogados van a tener el resultado de que usted quede excluido, como demandado, en estos pleitos”. (Én-fasis suplido.) Exhibit I.
El 14 de marzo de 1985, el licenciado Romero Barceló acusó recibo de la anterior y expuso:
Conforme a su carta, se tomó esta determinación a base de que se me demanda a mí en mi carácter personal pero en. forma nominal y que usted entiende que el resultado de las *836gestiones de los abogados del Departamento de Justicia será que yo quede excluido como demandado en estos pleitos.
Confío en que habrá de radicarse las mociones de desesti-mación o sentencia sumaria pertinentes para lograr el que yo quede excluido como demandado- antes de que se comiencen las vistas de cualquiera de los casos. En relación con cual-quier asunto relacionado con estos casos, le agradeceré le im-parta instrucciones al abogado o abogados que estén aten-diendo los mismos, que se comuniquen con el Lie. Amancio Arias Cestero. (Énfasis suplido.) Anexo Núm. 5, pág. 19.
Así las cosas, el 15 de marzo de 1985 el Secretario de Justi-cia efectuó varias determinaciones. Con referencia al caso Civil Núm. 84-0431, informó por escrito al licenciado Romero Barceló quiénes serían los abogados privados que representa-rían a ciertos codemandados en su carácter individual, y ade-más consignó:
Como le indicamos en nuestra carta del 11 de marzo de 1985, aunque en éste y otros casos a usted se le demanda en su carácter personal, se hace nominalmente, ya que real-mente es el Estado Libre Asociado el que está envuelto. El Departamento de Justicia está dispuesto a continuar ofre-ciéndole representación legal de conformidad con la Ley 9. Es a este Departamento, sin embargo, al que la ley confiere la potestad de escoger el abogado que representará al funcio-nario o ex-funcionario demandado en su carácter personal y que solicita los beneficios de la Ley 9. Vea 32 L.P.R.A. see. 3090 (“Todo demandado cubierto por las disposiciones de las sees. 3085 a 3092 de este título, que solicite representación legal del Estado Libre Asociado, podrá ser representado en el pleito por abogados del Departamento de Justicia, o por abo-gados en la práctica privada, previa autorización del Secreta-rio de Justicia”).
Usted me ha reiterado su intención de que sea el Lie. Amancio Arias el que lo represente en la acción en su contra, en su carácter personal. Usted tiene perfecto derecho a esco-ger el recibir los beneficios de la Ley 9, y que sea el Departa-mento el que determine quién lo representará, o escoger usted a su abogado. En ese último caso, sin embargo, usted asume todos los gastos de su representación legal, así como el *837pago de cualquier sentencia que en su día recaiga en su contra en su carácter personal.
Aclarado este punto, y para poder cumplir con la -Orden del Juez Gierbolini del 27 de febrero pasado, le pido que antes del martes 19 de marzo de 1985, a las 12:00 del mediodía me informe por escrito si desea usted continuar recibiendo los beneficios de la Ley 9 (en cuyo caso el Departamento de Justicia lo representará), o renuncia a dichos beneficios y decide así escoger a su propio abogado. De no recibir comu-nicación para la fecha y hora indicada, presumiré que se ha reafirmado en su decisión de escoger su propio abogado con las consecuencias arriba descritas. (Énfasis suplido.) (6) Anexo Núm. 6, pág. 20.
En igual fecha, 15 de marzo de 1985, el Secretario de Jus-ticia —para atender una consulta de la actual Secretaria de Instrucción Pública, Sra. AwiJda Aponte Roque, respecto a “su facultad para abolir los puestos de Gerente Escolar y los derechos de los empleados que [lo] ocupan” (exhibit 7) — emitió una extensa opinión escrita. Resolvió que el puesto de *838Gerente Escolar, tal como fue creado, clasificado e implantado, era ilegal y contrario a las leyes y reglamentos aplicables. Concluyó que procedía la separación de quienes lo ocupaban.
Paradójicamente ese mismo día, el Secretario de Justicia también suscribió la Carta Circular Núm. 2006, exhibit 6 —dirigida a los secretarios de departamentos, directores de agencias, corporaciones públicas, presidentes de las cámaras legislativas y alcaldes— en la cual reiteraba (7) y exponía las normas relativas al trámite de consultas y opiniones. En lo pertinente, bajo el acápite III, “Casos en los cuales está impe-dido de emitir opiniones el Secretario de Justicia”, hizo cons-tar:
Cuestiones que estén sometidas a los tribunales de justicia, casos sub-judice. Esta norma responde al objeto de mantener deslindada la gestión de la Rama Ejecutiva y de la Rama Judicial y así evitar conflictos entre ambas ramas. Cuando un ■organismo de gobierno somete una cuestión esencialmente judicial, a ser resuelta finalmente por los tribunales de justicia, el Secretario de Justicia no accederá a la solicitud de opinión. (Énfasis suplido.) Carta Circular Núm. 2006 de 15 de marzo de 1985, exhibit 6.
El impacto de la opinión que sostenía la nulidad del puesto de Gerente Escolar no se hizo esperar. En lo administrativo, poco tiempo después, la Secretaria del Departamento de Ins-trucción, Sra. Awilda Aponte Roque, dio por terminados los nombramientos de los gerentes escolares y notificó a cada uno de sus incumbentes su cesantía, bajo la tesis de que eran ile-*839gales y por ende, nulos. (8) En lo judicial, en el caso Civil Núm. PE-82-970, el 13 de mayo de 1985, los demandantes Mateo et al., solicitaron sentencia sumaria parcial. En su apoyo, in-vocaron dicha opinión y las cesantías decretadas.
Al recibir copia de esa solicitud, el Departamento de Jus-ticia pidió urgentemente el 21 de mayo, la paralización de los procedimientos e indicó que “podría haber un posible con-flicto entre la posición de [los demandados] y la del Estado”. El 30 de mayo de 1985, luego de evaluar una oposición de los demandantes, el tribunal los paralizó por sesenta (60) días.
Durante el transcurso de dicho término, el 17 de junio de 1985, el Secretario de Justicia le comunicó oficialmente al licenciado Romero Barceló haber emitido su opinión de 15 de marzo de 1986 en la que sostenía la ilegalidad del puesto de Gerente Escolar. Hizo referencia expresa al caso Civil Núm. PE-82-970, a la paralización de los procedimientos, y le ade-lantó que el Estado habría de asumir en dicho caso la posición según expuesta en su opinión. Le indicó que era indispensable le manifestara su “conformidad con la posición que ha de asu-mir el Estado en el caso de referencia o si por el contrario, desea que se proceda a nombrarle un representante legal para que litigue el nombramiento del puesto de Gerente Escolar en este caso. De ser esta última su decisión, deberá comunicarse con los otros codemandados que se describen en el anejo que se acompaña para que entre todos escojan un abogado de su pre-dilección y me informen al respecto. Los honorarios legales serán sufragados por el Estado conforme a las normas actua-les que ha implantado esta Administración”. Carta de 17 de junio de 1985, exhibit 2.
El 25 de junio de 1985, el licenciado Romero Barceló le contestó al Secretario de Justicia que su opinión era “total-*840mente opuesta” a la emitida, reiteró que el nombramiento de los Gerentes Escolares era legal y que había redundado en una mejor administración del sistema de enseñanza pública. Le pidió copia de los documentos legales para referirlos al abo-gado por él seleccionado, el licenciado Urgell Cuebas.
Mientras tanto, el tribunal extendió hasta el 22 de agosto de 1985 el término concedido al Estado para replicar la mo-ción de sentencia sumaria parcial. El 19 de septiembre de 1985 el Departamento de Justicia pidió tiempo adicional, ya que aducía dificultades surgidas por razón de la renuncia del abo-gado de la División de Litigios que tenía el caso a su cargo; el claro conflicto surgido entre el Estado y los otros codeman-dados con motivo de la opinión del Secretario, y las complica-ciones habidas en cuanto a la selección final del abogado de los restantes codemandados debido a que algunos de ellos insistían en escogerlo unilateralmente. Se consignó que el abogado pri-vado sería el licenciado Urgell Cuebas.
Así las cosas, el 15 de octubre de 1985, cinco (5) meses después de su radicación, el tribunal dictó sentencia sumaria parcial. Reconoció que “ [1] os funcionarios públicos demanda-dos en sus caracteres oficiales [Gobernador y Secretaria de Instrucción] quedaron automáticamente sustituidos por aque-llos funcionarios incumbentes, a tenor con lo dispuesto por la Regla 22.4 de las de Procedimiento Civil de 1979”. Anexo Núm. 1, pág. 2. Señaló “que el Estado resulta [ba] ser un ente con personalidad continua, no sujeto a interrupción alguna por cambio administrativo gubernamental”, id., pág. 12 y que, como demandado, en virtud de la opinión emitida por el Secretario de Justicia, dio “por admitidas todas las alegacio-nes que relativo al nombramiento y puesto de gerente escolar, presentara la parte demandante para la consideración de este Tribunal. Dichos actos del Estado, adoptados por la Secretaría del Departamento de Instrucción Pública, parte codemandada, son corroborados al ésta proceder a cesantear a los gerentes escolares en cuestión”. íd., pág. 13. En consecuencia, decretó *841que los puestos de Gerentes Escolares creados por la anterior Secretaria de Instrucción, Dra. María Socorro Lacot, eran nulos. Dispuso que el caso quedara abierto para ventilar pos-teriormente las alegaciones sobre discrimen político y daños.
Ante esta situación, el 30 de octubre de 1985, el licenciado Urgell Cuebas compareció al tribunal. Explicó que el 17 de junio el Secretario de Justicia Héctor Rivera Cruz había co-municado al Lie. Carlos Romero Barceló y a la Dra. María Socorro Lacot su autorización para que designasen un abo-gado privado de su predilección; que el 20 de julio ellos le informaron al Secretario su decisión de seleccionarlo a él; que todavía no había sido contratado, “toda vez que existía un pro-blema en cuanto a la representación legal de los otros code-mandados, quienes seleccionaron otro abogado para represen-tarles”, y, que mientras se dilucidó y solucionó ese extremo, el caso estuvo bajo el control exclusivo del Departamento. El li-cenciado Urgell Cuebas asumió inmediatamente la representa-ción del Lie. Carlos Romero Barceló y la Dra. María Socorro Lacot y pidió la reconsideración de la sentencia. También escribió una carta al Lie. Héctor Rivera Cruz en la que expuso su preocupación de que se hubiese dictado la sentencia y de las dificultades surgidas en cuanto a la firma del contrato con el Departamento para asumir la representación. El Secretario de Justicia le contestó y le informó las gestiones y conversacio-nes habidas durante el período de prórroga concedido por el tribunal para proveer representación adecuada a los otros co-demandados, que no era indispensable que se firmara el con-trato para asumir tal representación, y le reafirmó su condi-ción dé abogado particular del Lie. Carlos Romero Barceló y la Dra. María Socorro Lacot.
Paralelamente, los otros codemandados se quejaron de la misma situación a través del Lie. Eliezer Aldarondo Ortiz, a quien designaron su abogado y oportunamente el Secretario de Justicia no aprobó. El 4 de noviembre de 1985, el licenciado Aldarondo Ortiz también solicitó del tribunal la reconsidera-*842ción y el derecho a ser oídos. Al día siguiente, mediante escrito al efecto, el Estado se allanó a esta súplica en atención al con-flicto de intereses surgido con los demandados a raíz de la opinión del Secretario de Justicia.
El tribunal accedió a la representación legal de los aboga-dos Urgell Cuebas y Aldarondo Ortiz. También decidió exami-nar la reconsideración y concedió término a los demandantes para replicarla. Oportunamente, previa vista, el 27 de diciem-bre de 1985, dejó sin efecto la sentencia sumaria parcial. En su resolución expuso que al dictarse la misma “el día 15 de octubre de 1985 ya existía un conflicto de intereses entre el Secretario de Justicia y los restantes demandados por razón de Opinión emitida por dicho funcionario en torno a los gerentes escolares y que se estaban haciendo las gestiones administra-tivas de rigor para contratarle representación legal a ellos. Véase Carta del 21 de noviembre de 1985 marcada como Exhibit I. El Tribunal desconocía estos hechos al emitir la refe-rida sentencia aunque le había concedido sendas oportunidades a la parte demandada, entonces representada por el Secreta-rio de Justicia, para oponerse a la solicitud de sentencia su-maria. De haber tenido el Tribunal el beneficio de la informa-ción antes expuesta no hubiéramos dictado la sentencia parcial”. (Énfasis suplido.) Resolución y orden del Tribunal Superior, Sala de San Juan de 27 de diciembre de 1985, págs. 1-2.
Finalmente, luego de varios incidentes procesales y de evaluar todos los escritos de las partes, el 31 de julio de 1986, dicho foro declaró sin lugar la sentencia sumaria parcial por entender “que existe controversia de hechos sobre varios as-pecto [s] de la controversia de este pleito, la cual se circuns-cribe a determinar la legalidad o ilegalidad de la creación del puesto de Gerente Escolar o Director Ejecutivo I”. Exhibit A-A, pág. 1. A su juicio, las “declaraciones juradas en oposi-ción contradicen los hechos contenidos en los documentos ex-puestos a favor”. Id., págs. 1-2. Contra ese dictamen, recu-*843rrieron aquí los demandantes Mateo et al. El 10 de octubre de 1985 proveimos no ha lugar. Con. posterioridad, los trámites del caso han continuado.
II
Con fecha de 27 de noviembre de 1985, y presentada el 9 de diciembre, el licenciado Romero Barceló formuló una queja ante el Juez Presidente Interino, Hon. Carlos J. Irizarry Yun-qué, la cual aducía, en síntesis, que el Secretario de Justicia violó los Cánones 1, 18, 21 y 30 del Código de Ética Profesio-nal, al “insistí [r] en asumir mi representación legal y la de los demás co-demandados a pesar del inherente conflicto de intereses” (carta de 27 de noviembre de 1985), no mantenerlo debidamente informado, y proveer una defensa inadecuada en el caso aludido. Acompañó varios documentos (9) y pidió se investigara el asunto por uno o más abogados de reconocida competencia y reputación moral, ajenos a la Oficina del Pro-curador General. Ese mismo día, el Lie. Héctor Rivera Cruz fue notificado (AB-85-21).
El 10 de diciembre, el licenciado Romero Barceló nueva-mente se quejó del proceder del Secretario de Justicia. Esta vez expuso que en el caso Civil Núm. 85-1093, Resto Ramos et al. v. Figueroa Sánchez, ante la Corte de Distrito de Estados Uni-*844dos para el Distrito de Puerto Rico, incurrió en una falta de diligencia profesional “aunque, no tan grave”, debido a que renunció a la representación del allí codemandado, Juan A. Rosado Alcázar, sin que surgiera que se le hubiera notificado. Se basó en las siguientes expresiones del Juez, Hon. Héctor M. Laffite, de 23 de agosto de 1985:
Sin pasar juicio sobre los méritos o normas usadas por el Secretario para negarle representación al demandado Rosado Alcázar, ciertamente ningún empleado público que pida la ayuda del Secretario de Justicia bajo la Ley 9 de 1975, según ■enmendada, debe dejársele al borde de una rebeldía en el momento en que finalmente se llegue a la decisión de no re-presentarlo/la. (Traducción nuestra.)
Dos días después, el Secretario de Justicia fue notificado para que expusiera sus comentarios (AB-85-23).
El 16 de diciembre de 1985, un sinnúmero de ex gerentes y superintendentes escolares —incluyendo varios de los code-mandados en el caso Civil Núm. PE-82-970— endosaron la primera queja del licenciado Romero Barceló y se unieron a sus planteamientos.
Una vez notificado, el Secretario de Justicia suscribió con-testación jurada el 19 de diciembre de 1985. Luego de cues-tionar la suficiencia de las quejas por no haber sido juradas por el licenciado Romero Barceló, hizo un análisis de las mis-mas y expuso su criterio de que eran infundadas, frívolas e improcedentes, con “intención de hostigar personalmente al Secretario con el propósito de obstaculizar su labor guberna-mental”. Carta de 19 de diciembre de 1985. Solicitó que las cartas de 27 de noviembre y 10 de diciembre, por nó estar ju-radas, (10) fueran devueltas al remitente, el licenciado Romero Barceló; que se ordenara la eliminación de cualquier anota-*845ción en el Registro de Quejas, o, en la alternativa, que el asunto fuera archivado.
El 13 de mayo de 1986 denegamos la desestimación solici-tada y acordamos estudiar y resolver el asunto en sus méritos. Concedimos a las partes términos para exponer y, por vía de alegatos, ampliar y argumentar sus respectivas posiciones.' Estas han comparecido.
I-H h*H
Se imponen unas reflexiones preliminares. En buena meto-dología adjudicativa, es menester aclarar que el ejercicio de nuestra jurisdicción disciplinaria está forzosamente limitado a aquellos planteamientos éticos relacionados con el caso Civil Núm. PE-82-970, directamente motivados por la opinión del Secretario de Justicia, Héctor Rivera Cruz, de 15 de marzo de 1985.
Bajo esta óptica, no nos corresponde pasar juicio sobre las controversias jurídicas que penden ante el Tribunal Superior, Sala de San Juan, en la causa civil antes mencionada. Ello compete en esa etapa a dicho foro. Tampoco es procedente evaluar trámites referentes a señalamientos promovidos por el licenciado Romero Barceló, fundados en alegadas negativas del Secretario de Justicia de proveerle representación legal privada en otros casos en que aquél, o terceras personas, figuran como demandados ante los tribunales del país y la corte federal que no presentan problema ético. Cualquier pronunciamiento sobre esos restantes casos nos está vedado, por versar únicamente sobre controversias potenciales de naturaleza judicial que implican interpretar el alcance e implantación de la Ley Núm. 9, supra, que no están ante nosotros. Ello es materia que incumbe al Tribunal Superior. Es a ese foro al que la mencionada Ley Núm. 9, supra, confiere jurisdicción, en primera instancia, para intervenir directamente y resolver aquellos recursos de revisión que se interpongan en o antes de *846transcurridos quince (15) días desde la notificación de una decisión adversa del Secretario. 32 L.P.R.A. see. 3087.
Trazado el horizonte decisorio, hemos de notar que bajo el esquema constitucional y estatutario vigente, el Departamento de Justicia, como regla general, es la institución de la Rama Ejecutiva que ostenta la representación legal del Estado Libre Asociado en las causas criminales y civiles.(11) Véase Pueblo v. González Malavé, 116 D.P.R. 578 (1985). Como miembro con rango constitucional del gabinete del Gobernador, el Secretario de Justicia es el funcionario de mayor jerarquía del Departamento. Es nombrado por el Gobernador, con el consejo y consentimiento del Senado. Por las funciones impuestas por ley, es abogado. Sin embargo, no es un abogado más. Sus responsabilidades legales y administrativas son numerosas y versan sobre múltiples y sensitivos asuntos. Además de las representaciones en casos criminales y civiles en los tribunales, tiene la autoridad de emitir opiniones —y publicar las que estimare de interés general— conforme el Art. 63 del Código Político, 3 L.P.R.A. sec. 71, y así influenciar la política pública. (12) También actúa como consejero legal de otras agen-*847cias, autoridades e instrumentalidades, y es miembro de deter-minados organismos, por disposición de diversos estatutos. (13) Estas responsabilidades las descarga directa y personalmente, o a través de sus auxiliares inmediatos y demás subalternos colaboradores, ubicados en el diseño de la organización admi-nistrativa. En esta estructura, se destacan las Divisiones de Litigios y la de Opiniones.
Al igual que otros departamentos ejecutivos, cada Secre-tario proyecta su propio estilo profesional y traza las priori-dades y metas a alcanzar en la consecución de la política pú-blica establecida, según su propio juicio y el del Primer Ejecu-tivo.
También tenemos presente que algunas de las funciones adicionales del Secretario de Justicia señaladas —integrante del Gabinete, segundo en sucesión al Gobernador y miembro *848de varias juntas y organismos— pueden, directa o indirecta-mente, involucrarlo o moverlo a involucrarse, en las polémicas de asuntos públicos polarizados, impregnados o no de contenido político-partidista, que trascienden la visión tradicional del papel de principal abogado-asesor gubernamental. La línea es tenue, y por ende, a veces difícil de separar el pronuncia-miento a título clásico de Secretario de Justicia (abogado-asesor) , y de aquel que irradia como miembro del Gabinete, o una junta, o Gobernador interino.
A la luz de estas realidades, hemos de reconocer que de su faz, es perfectamente legítimo que un Secretario de Justicia pueda sostener una visión administrativa o criterios jurídicos distintos a los de su sucesor u otro. Como corolario de esas diferencias en enfoques y de nueva política pública, pueden surgir conflictos en los distintos órdenes de la comunidad, incluso en asuntos previamente sometidos a los tribunales. (14) Nota, Professional Ethics in Government Side-Switching, 96 Harv. L. Rev. 1914, 1915-1916 (1983); J. Weinstein, Some Ethical and Political Problems of a Government Attorney, 18 M. L. Rev. 155 (1966). “Las relaciones de los oficiales de una agencia con el abogado del gobierno no son las de cliente-abogado en su sentido ordinario, pues las identidades y deseos de estos oficiales pueden variar con la opinión popular, el voto del electorado, o los caprichos de sus superiores, mientras que la ley a la que tanto los oficiales y abogados deben lealtad per-manece inalterada.” (Traducción nuestra.) E. Schnapper, Legal Ethics and the Government Lawyer, 32 Record of N.Y.C.B.A. 649 (1977).
*849Ahora bien, independientemente de las variantes que produzca, en incumbentes y enfoques, la dinámica operacional de nuestra democracia en la Rama Ejecutiva —como resultado de un cambio de administración post eleccionario— las obligaciones principales impuestas por la Constitución y la legislación al cargo de Secretario de Justicia, no varían. Y, aunque posee amplia discreción, la misma no es absoluta. Aun cuando su nombramiento lo origina el Gobernador, con el consejo y consentimiento del Senado, al jurar y tomar posesión del cargo, su fidelidad y comportamiento están afectados y regulados por la Constitución, innumerables disposiciones legales y por el modelo ético que corresponde al ideal de buen abogado “expresado en el preámbulo” del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. Criterio General Canon 1, in fine. Como tal, le aplican incuestionablemente los principios deontológicos que regulan la profesión de abogado, con las modificaciones aceptables y cognoscibles resultantes de las peculiaridades inherentes que conlleva esa compleja gestión pública. (15)
Lo expuesto no significa que un Secretario de Justicia indefectiblemente esté sujeto a procedimientos disciplinarios por violaciones éticas atribuibles única y directamente a otros abogados del Departamento. En un cargo tan difícil y complejo, el abanico de posibilidades de error de juicio es inmenso. Las probabilidades de incurrir en conflictos, de buena fe y sin intención, es una premisa aceptable. Thompson, Gouth & Wallace, Conflicts of Interest and the States Attorneys General, 15 Washburn L.J. 15,16 (1976).
*850En este sentido, sin que ello signifique la exclusion y evaluación de otros factores, o abdicar automáticamente la jurisdicción disciplinaria, este foro, de ordinario, se abstendrá prudencialmente de asumir y ejercerla en quejas o planteamientos en que de su faz: (1) el promovente no justifique satisfactoriamente un interés legítimo ético y perjuicio real directo; (2) el asunto, aunque de carácter ético, sea prematuro; (3) los hechos no estén debidamente documentados o sustanciados, o (4) no sean materia ético-adjudicable por corresponder propiamente al debate del Poder Legislativo o Ejecutivo, o pertenecer a la arena de la política partidista.
En reconocimiento a estas realidades, a las múltiples funciones ejecutivas y administrativas, la pluralidad de abogados, los numerosos casos judiciales y consultas, y otros factores, cada situación planteada del género ético que nos ocupa, requerirá una cuidadosa reflexión sobre si asumimos jurisdicción disciplinaria. Además requerirá oportunamente una meticulosa y ponderada depuración de los hechos para fines de fijar si ha habido infracción a algún canon y sobre quién realmente recae responsabilidad.
Bajo este prisma, examinemos los planteamientos de los comparecientes, siguiendo en lo posible, el orden cronológico de los eventos pertinentes antes expuestos.
HH <¡
Intereses encontrados (Canon 21) :
Este aspecto contiene la queja principal del licenciado Romero Barceló y de los ex Gerentes Escolares cesanteados. Está fundamentado en la opinión del Secretario de Justicia Rivera Cruz emitida el 15 de marzo de 1985. Conforme nos hemos ex-presado, lo consideramos crucial, determinante y ético-adju-dicable, por centrarse sobre una actuación exclusiva del Secre-tario en su función de abogado-asesor.
*851En In re Carrera Rovira y Suárez Zayas, supra, págs. 788-789, elaboramos así el contenido del canon:
Por su naturaleza, al hablar de intereses encontrados, pe-netramos la dimensión de las incompatibilidades. Incompati-bilidad es término equivalente a antagonismo, oposición, re-pugnancia que tiene una cosa para unirse con otra, o dos o más personas entre sí. También se refiere a la imposibilidad legal de simultanear dos o más cargos, funciones o misiones una misma persona. El primer significado alude al orden fí-sico, el segundo toca el aspecto' moral y el último afecta el orden legal. En materia deontológica se acepta que uno de los requisitos para el ejercicio de la abogacía es la compatibili-dad de la actuación con la situación y circunstancias. La pre-misa es sencilla: quien no sea independiente no está en condi-ciones de ejercer la profesión. A. Fernández Serrano, De las incompatibilidades para ejercer la abogacía, Madrid, Artes Gráficas M.A.G., S.L., 1952, págs. 5-7.
Frente a cualquier lucha del mundo jurídico aparecen, ade-más de una cosa, —sea un bien, un derecho o un interés— dos o más individuos como “señores del conflicto”. El abo-gado actúa siempre a la vista de tal proceso o dentro del pro-ceso mismo. A. A. Mercader, Abogados, Buenos Aires, Eds. Jurídicas Europa-América, 1960, pág. 75. La función de abo-gado tiene, pues, un carácter eminentemente público en cuan-to constituye un órgano intermedio entre el juez y los litigan-tes. A. Fernández Serrano, La abogacía en España y en el mundo, Madrid, L.I.D., 1955, T. 1, pág. 65; Ramírez de Arellano v. Srio. de Hacienda, 85 D.P.R. 823, 830 (1962). El abogado es el primer enjuiciador de un pleito sobre el cual el juez pronunciará el último dictamen. Mercader, op. cit., pág. 105.
La prohibición contra la representación simultánea de clientes con intereses en conflicto tradicionalmente ha for-mado parte integral de los códigos de ética. De este modo se busca preservar la autonomía de juicio del abogado y preve-nir cualquier tipo de dilución a la fidelidad que debe a su cliente. Developments in the Law — Conflicts of Interest in the Legal Profession, 94 Harv. L. Rev. 1244, 1292-1293 (1981).
*852'En el contexto del deber de lealtad, puede decirse que los intereses de dos clientes difieren si son conflictivos, inconsis-tentes o diversos. ABA Model Code of Professional Responsibility, EC 5-14, en T. Morgan y R. Rotunda, Problems and Materials of Professional Responsibility, 2da ed., Mineóla, N.Y., Foundation Press, 1983 Supp., pág. 80. (Escolios omi-tidos.)
Estos pronunciamientos nos sirven de punto de partida. El Secretario de Justicia sostiene que hasta el momento en que emitió su opinión el 15 de marzo de 1985 no había conflicto. A tal efecto reproducimos su posición:
. . . [N]o existía motivo alguno que diera razón para pen-sar que existía un conflicto entre los intereses de los co-de-mandados y el Departamento de Justicia. El hecho de que se hubiese solicitado la referida opinión no producía de por sí un conflicto de intereses. Debe tenerse presente que el Departamento de Justicia está compuesto por muchas divi-siones y un gran número de abogados. La solicitud de una opinión por una agencia de gobierno es canalizada a una de-pendencia de este Departamento totalmente distinta de la División que tiene a su cargo la defensa de los co-demandados en este pleito. La contención del licenciado Romero Barceló de que el Departamento de Justicia debió haberse abstenido de emitir la opinión solicitada por la Secretaria de Instruc-ción es absurda. Una de las obligaciones del Departamento de Justicia es ofrecerle asesoría a las dependencias del gobierno' y tal obligación no puede ser renunciada. Carta de 19 de diciembre de 1985, pág. 12.
Nos señala que después de la misma:
. . . [E]l Departamento de Justicia no intervino en el caso bajo discusión en forma alguna que pudiera entenderse que existía un conflicto de intereses. Todo lo contrario. Tan pronto surgió la ocasión en que pudiera señalarse tan si-quiera la apariencia de un conflicto de inter [eses], que ocurre cuando se radica la Moción de Sentencia Sumaria por los de-mandantes, el Departamento actuó de forma diligente y le pidió al Tribunal Superior que paralizara los procedimientos 'del caso hasta tanto se contratara una representación legal *853para los co-demandados externa al Departamento de Justicia. (Exhibit V). Como vemos, la posibilidad de un conflicto de intereses fue levantada por el propio Departamento. (Énfa-sis suplido.) íd., pág. 13.
Como razón adicional, aduce que el Departamento está compuesto por varias divisiones. Expone:
El hecho de que una división . . . adopte una posición que puede confligir con los intereses de un demandado que está representado por otra división del Departamento no puede obligar al Departamento a contratar representación legal ex-terna al mismo. Cuando el Departamento de Justicia asume la representación de un demandado, de acuerdo a lo dispuesto por la Ley Núm. 9, el abogado que se le asigna a ese deman-dado deberá defender sus intereses y no está obligado por las determinaciones hechas por otras divisiones del Departa-mento o por el Secretario. Ese abogado habrá de actuar de acuerdo a su propio criterio y de conformidad a los Cánones 'de Etica Profesional. Si se exigiera que en cada situación •donde pueda surgir una apariencia de conflicto de intereses [s¿c] que el Departamento de Justicia tiene que contratar servicios profesionales externos, se actuaría en contra de la ¡discreción que la propia Ley Núm. 9 le concede al Secretario de Justicia. Es responsabilidad de este funcionario decidir si habrá de ser el propio Departamento o un abogado externo al mismo, quien habrá de representar a un demandado que recibe los beneficios de dicha Ley. Esto es así, porque es el Secretario de Justicia el funcionario responsable de armoni-zar los intereses de un demandado que cualifica para recibir los beneficios de la Ley Núm. 9 y los intereses del Estado en ofrecer esos servicios al menor costo posible para el erario público. Si en cualquier caso donde los intereses de un de-mandado pueden confligir de alguna forma con los intereses del Estado, se exigiera la contratación de abogados externos al Departamento de Justicia, la situación fiscal del Departa-mento podría verse seriamente afectada. íd., págs. 13-14.
Nos argumenta, que como Secretario de Justicia:
. . . [H]a hecho ese balance de intereses en múltiples oca-siones anteriores incluyendo casos en los cuales el demandado *854ha sido el licenciado Carlos Romero Barceló. Esto refleja el deseo del Secretario de Justicia de evitar las apariencias de conflicto de intereses, pero no puede conllevar obligación del Secretario de contratar servicios profesionales externos al Departamento en todos los casos donde pueda surgir esta apariencia de intereses encontrados. Hay que resaltar el se-gundo párrafo del Artículo 17 de la Ley Núm. 9, 32 L.P.R.A., See. 3090, el cual dispone lo siguiente:
“Cuando dos o más funcionarios demandados en un mismo pleito soliciten la representación legal del Estado Libre Asociado y tengan intereses que puedan resultar contradictorios, el Secretario de Justicia podrá autorizar el que cualquiera de ellos, o todos sean representados por abogados en la práctica privada, costeándose esto según lo dispuesto en el párrafo anterior.”
El referido párrafo del Artículo 17 de la Ley [Núm.] 9 sólo contempla la posibilidad de intereses encontrados entre dos o más funcionarios demandados que son representados por el Departamento de Justicia. No contempla la posibilidad de que el conflicto de intereses pueda surgir entre el Estado y el demandado. A[u]n en el caso donde la posibilidad de inte-reses encontrados surge entre dos o más funcionarios deman-dados, la ley no es mandatoria sino que faculta al Secretario de Justicia para tomar la decisión de si habrá de contratarse un abogado de la práctica privada. Esto es consistente con todo el articulado de la Ley [Núm.] 9 que descansa en la dis-creción del Secretario de Justicia para su funcionamiento. El único caso donde la ley contempla que sea un funcionario dis-tinto al Secretario de Justicia el que tome las decisiones de acuerdo con la Ley Núm. 9, es cuando el propio Secretario de Justicia figura como demandado en un pleito y solicite la pro-tección de la citada ley. En resumen, la Ley Núm. 9 no exige al Secretario de Justicia a contratar servicios profesionales externos al Departamento en ningún caso. Como hemos visto, el Secretario de Justicia ha contratado estos servicios en va-rias ocasiones, sin embargo, tal determinación ha estado apo-yada en una evaluación por parte de este funcionario de los intereses de los demandados y los recursos económicos con los cuales cuenta el Departamento. (Énfasis suplido.) íd., págs. 15-16.
*855Finalmente, en su último escrito, el Secretario de Justicia Héctor Rivera Cruz enfatiza la función de emitir opiniones. Aduce que la razón de ser de la norma de abstención en cuanto a cuestiones sub júdice, responde a mantener una separación entre las labores de la Rama Ejecutiva y la Rama Judicial, a proteger al Secretario de Justicia en su papel de asesor legal gubernamental, y además, que es directiva, no mandatoria, que sufre excepciones en ciertos casos. A tal efecto expone:
.. . En el caso de opiniones sobre asuntos sub-j [u] dice la fun-dón del Secretario puede verse afectada en la medida en que una decisión contraria de un tribunal desmerece la función de asesor legal del Secretario. En vista de que los derechos en-vueltos en un caso sub-j \u\dice van a ser adjudicados de to-das maneras por los tribunales, el Secretario no debería emi-tir una opinión legal que pueda luego confligir con la decisión de un tribunal.
Ahora bien, los tribunales no son afectados por la existen-cia o no de esta norma, porque está claro que las opiniones del Secretario de Justicia no obligan de forma alguna a los tribunales y estos están completamente libres para tomar la decisión que estimen correcta en derecho. Por lo tanto, los derechos de las partes en la litigación en particular, o la fun-ción del tribunal, no son afectados en forma alguna por una opinión que pueda emitir el Secretario de Justicia en un asunto relacionado. Dicho de otra forma, el único que se afecta adversamente, o que puede ser afectado adversamente, al emitir una opinión legal en relación con un asunto que está bajo consideración, es el Secretario de Justicia. En ese caso el Secretario estaría emitiendo una opinión legal sobre un asunto que de todas maneras sería resuelto por los tribunales y que concebiblemente podría ser resuelto en forma contraria a la opinión emitida, en cuyo caso se desmerecería en cierta medida su papel de asesor legal del Gobierno. (Énfasis su-plido.) Comparecencia sobre el Aspecto del Servicio de Opi-niones que provee el Secretario de Justicia, pág. 4.
En cuanto al caso de autos nos dice:
Hasta el momento hemos discutido la facultad que tiene el Secretario de Justicia para determinar cuáles son los asuntos *856que pueden ser objeto de una opinión por el Departamento. Ahora bien, queremos aclarar que en el caso pertinente a la queja presentada por el licenciado- Romero Barceló, la opi-nión del Secretario no fue emitida sobre un asunto sub-ju-diee. Esto se desprende con claridad de un examen de la opi-nión del Secretario en respuesta a la solicitud de la Secreta-ria de Instrucción sobre la legalidad de la posición de Geren-tes Escolares y el curso de acción que en derecho podía se-guir la Secretaria de Instrucción en relación a los empleados que desempeñaban estas funciones desde la posición de Director Ejecutivo I.
En el caso que se encontraba pendiente ante el Tribunal ■Superior, los demandantes eran empleados del Departamento-de Instrucción que ocupaban la posición de Superintendente de Escuelas. Nada resolvió la opinión del Secretario de Jus-ticia con relación a la reclamación específica de los deman-dantes en ese caso. La opinión del Secretario fue motivada por la solicitud que le hizo un jefe de agencia sobre la legalidad de una posición en el sistema de personal gubernamental y sobre las medidas que ese funcionario podía tomar conforme a derechos sobre unos empleados que desempeñaban las fun-ciones de tal posición. El hecho de que la opinión del Secre-tario se manifestara sobre un asunto que luego fue resuelto por el Tribunal en un caso, no quiere decir que el Secretario ■de Justicia emitió una opinión sobre un caso sub-judice.
Si se interpreta que el Secretario de Justicia no puede ex-presarse sobre un asunto respecto al cual un funcionario de gobierno, autorizado para ello, ha requerido una opinión, el resultado sería una restricción excesiva ilegal y posiblemente inconstitucional de la obligación del Secretario de Justicia. Son múltiples las ocasiones en que al Secretario se le soli-cita su opinión sobre un asunto que puede estar pendiente de -solución judicial a ese momento. Si el Secretario se abstu-viera de asesorar en todas esas ocasiones a los funcionarios que solicitan su asesoramiento, el Gobierno quedaría despro-visto de consejo legal con relación a asuntos de gran impor-tancia para el Pueblo.
El caso pertinente a la queja ante este Honorable Foro, es un claro ejemplo de lo expresado. Un nuevo jefe de agencia adviene a dirigirla y solicita asesoría sobre un asunto que podía ser resuelto en un caso iniciado por otras personas ante *857un tribunal. Ante esa situación, el Secretario de Justicia no podía evitar asesorar a ese nuevo incumbente para que él pu-diera tomar una decisión ilustrada y conforme a derecho sobre un asunto de gran importancia para la administración pública.
Por otro lado, adoptar una interpretación de la limitación autoimpuesta por el Secretario de no emitir opiniones sobre casos \_sub-judice\, incluye cualquier situación en la cual el asunto referido para estudio podría ser resuelto por un tribunal, haría la norma una de muy difícil implantación. Exis-ten muchos casos en los cuales el Departamento de Justicia no es parte y en los cuales se plantean controversias con res-pecto a las cuales se ha consultado al Secretario. En tales casos sería imposible para el Secretario conocer cualquier problema en el sentido antes discutido. Más aún, en casos en ■los cuales el propio Departamento de Justicia es parte y en Jos cuales se puede resolver un asunto sobre el cual también se ha solicitado asesoría, es muy difícil que el Secretario ad-venga en conocimiento de la situación. Sólo hay que recordar el tamaño del Departamento de Justicia y los muchos aboga-dos que trabajan en el mismo, para comprender las dificul-tades. (Énfasis suplido y escolio omitido.) id., págs. 6-7,
V
No tiene razón el Secretario Rivera Cruz. La ex-presión “sub júdice” simplemente significa “pendiente de resolución judicial”. F. Gómez de Liaño, Diccionario Jurídico, Salamanca, Ed. Gráficas Cervantes, 1979, pág. 291. Su opinión de 15 de marzo de 1985 versó indiscutiblemente .sobre la legalidad del puesto de Gerente Escolar. Distinto a su criterio, dicha opinión se proyectó sobre la controversia pendiente en el caso Civil Núm. PE-82-970 en dos vertientes: sobre los demandantes, reconociéndoles su reclamo de ilegalidad, y sobre los demandados, negándosela. Dudamos que pueda existir una situación más clara en que un Secretario de Justicia emite una opinión sobre un caso sub júdice.
En virtud de esa opinión es que incurrió en un claro con-flicto de intereses. No actuó prudente y diligentemente, acorde *858con las circunstancias impuestas por el caso Civil Núm. PE-82-970 y la representación legal simultánea que ostentaba. Examinemos detenidamente sus argumentos.
El primero es erróneo. Se basa en la premisa de que dicho conflicto “ocurrió” cuando los demandantes Mateo et al., pre-sentaron la solicitud de sentencia sumaria. La cronología es equivocada. Desde el instante en que acogió la consulta de la Secretaria de Instrucción, Sra. Awilda Aponte Roque, y arribó a una conclusión adversa a los intereses de los codemandados los Gerentes Escolares, el licenciado Romero Barceló y la doc-tora Lacot —y a tal efecto suscribió la opinión el 15 .de marzo de 1985— surgió indubitadamente un conflicto de intereses. Los términos inequívocos en que estaba redactada, sus direc-trices y resultados no permiten otra conclusión.
En el segundo argumento el Secretario de Justicia intenta establecer a priori un deslinde entre sus funciones como abo-gado de una parte en un pleito judicial —a través de la Divi-sión de Litigios— y su misión de atender y opinar, por media-ción de la División de Opiniones, las consultas originadas en las diversas agencias y dependencias gubernamentales.
Reconocemos que existen situaciones legítimas, que debido a la naturaleza confidencial del asunto o investigación —Santiago v. Bobb y El Mundo, Inc., 117 D.P.R. 153 (1986); Soto v. Srio. de Justicia, 112 D.P.R. 477, 495 (1982)— no es per-misible, recomendable, ni exigible, que determinada informa-ción esté internamente accesible y disponible a las distintas divisiones del Departamento de Justicia, incluyendo algunos abogados y demás funcionarios. En atención a ellas, es tam-bién comprensible que el Secretario de Justicia, en determina-dos momentos, no conozca detalles e información al respecto. Sería absurdo, y físicamente imposible, exigirle que diaria-mente se reuniera con todos los fiscales, abogados y demás subalternos para conocer los detalles de sus labores. En tales circunstancias, el acceso restringido a esa información en particular —y sus efectos sobre casos civiles, investigaciones, *859casos criminales y opiniones en consulta del Secretario de Justicia— pueden explicar el que, en un momento dado, se produzcan bona fide posiciones antagónicas o de intereses en conflicto, que una vez aclaradas, despejen toda duda de im-propiedad ética.
Por tal razón, no podemos tajantemente aceptar —con carácter absoluto e ilimitado— la dicotomía de abogadoasesor. Salvo las situaciones consideradas, como regla general, para fines éticos y como titular de Justicia, el deber es uno e infraccionable. El principio deontológico en que se apuntala la prohibición de intereses encontrados, no puede quedar diluido ni inmerso en la burocracia administrativa o en la pluralidad de abogados y casos del Departamento. No concebimos que el Secretario de Justicia puede actuar aisladamente en un compartimiento sellado, ajeno o distanciado de los asuntos y decisiones de importancia del Departamento. Fuera de los detalles rutinarios —sobre los cuales es imposible imputarle conocimiento— en los asuntos de relieve y trascendencia le corresponde ordenar satisfactoriamente las labores y obligaciones internas, y diseñar mecanismos para mantenerse informado de los mismos. Véase Pueblo v. Ayala Rodriguez, 116 D.P.R. 382 (1985).
No es oponible, por ser inaplicable en la situación plan-teada, su proposición de que no se le puede exigir al Departa-mento de Justicia que contrate los servicios profesionales pri-vados “en cada situación donde pueda surgir una apariencia de conflicto de intereses”, pues a su juicio ello atentaría contra la discreción conferida por la Ley Núm. 9, supra, y afectaría adversamente la situación fiscal del Estado. No podemos sus-cribir esta proposición tan categóricamente. Asumiéndola como correcta, aun así, su proceder en el caso de autos no ha sido debidamente justificado. Aquí no se trataba de una mera apariencia. Conforme sus propias normas, el Secretario de Justicia Héctor Rivera Cruz debió abstenerse de considerar la *860consulta de la Secretarla de Instrucción, Sra. Awilda Aponte Roque. No lo hizo. Decidió acogerla.
Al partir de la hipótesis de que en sus inicios la consulta fue canalizada rutinaria y directamente a la División de Opi-niones, sin su intervención, y por ende, la desconocía, cierta-mente en la etapa ulterior en que la suscribió, advino en pleno conocimiento. Al hacerlo, repetimos, surgió un evidente e insuperable conflicto de intereses. El conflicto lo generó él y no sus representados originales, los codemandados Gerentes Escola-res, el Lie. Carlos Romero Barceló y la Dra. María Socorro Lacot. Desde ese instante, como Secretario de Justicia y autor de la misma, le correspondía adoptar las medidas necesarias para subsanar la situación creada. Primeramente^ pudo comu-nicarles —como demandados potencialmente afectados— su intención de suscribir una opinión legal contraria a sus inte-reses, brindándoles desde ese instante la oportunidad de selec-cionar una nueva representación legal, separada e indepen-diente del Departamento. Como otra alternativa, una vez sus-crita la opinión y conocido su impacto y trascendencia en el caso Civil Núm. PE-82-970, debió notificarla inmediatamente, informándoles que por dicha razón el Departamento no podía seguir representándolos —como tampoco a los restantes de-mandados— y que podían seleccionar un abogado privado a ser contratado por el Departamento de Justicia. No siguió nin-guna de estas opciones.
No nos persuade su tesis de que el Art. 17 de la Ley Núm. 9 sólo visualiza intereses encontrados entre dos o más funcionarios demandados y no entre el Estado. Primero, por su naturaleza intrínseca, en materia de esta legislación, no podemos atribuirle a la Asamblea Legislativa el propósito desarticulado de establecer el derecho a representación legal bajo un esquema totalmente ajeno o inconsistente a los postulados éticos básicos impuestos al abogado. En la medida que no resulten incompatibles, los principios esenciales deontológicos *861son de aplicación en la implantación de la Ley Núm. 9. “El legislador no puede —racionalmente— colocarse en el supuesto de que el orden normativo que establece o contribuye a orga-nizar llegue a ser apto para otorgar facultades cuyo ejercicio llegue a contrariar el orden moral. . . . Deja, entonces al Juez la posibilidad de apreciar si esa actividad (formalmente lí-cita) debe ser amparada jurídicamente en razón de su con-tenido y fines.” C. Mouchet, Los conflictos entre la moral y el derecho, XX Rev. Jur. U.P.R. 1, 7-8 (1950).
Y segundo, el argumento del Secretario de Justicia pasa por alto los efectos ex proprio vigore de la Regla 22.4 de Pro-cedimiento Civil. Bajo su dinámica procesal, los codeman-dados, licenciado Romero Barceló y la doctora Lacot, quedaron automáticamente sustituidos en su capacidad oficial por los nuevos incumbentes de los cargos de Primer Ejecutivo y Secre-taria de Instrucción, a saber, el Lie. Rafael Hernández Colón y la Sra. Awilda Aponte Roque. Sin embargo, ello no alteró la causa de acción personal contra el licenciado Romero Barceló y la doctora Lacot. Aun bajo la tesis de que eran partes nomi-nales, continuaban demandados. Seguían representados simul-táneamente por el Departamento de Justicia. Precisamente, fue la Sra. Awilda Aponte Roque, incorporada como codeman-dada en el caso Civil Núm. PE-82-970 por razón de su cargo, quien le consultó la legalidad del puesto de Gerente Escolar. Ese pedido era sobre la controversia medular en dicho caso. El Secretario de Justicia Héctor Rivera Cruz inexplicablemente accedió, sin adoptar las medidas necesarias a su alcance para salvar esta situación.
Ante esta realidad procesal y fáctica —aun bajo la inter-pretación restrictiva que del Art. 17 de la Ley Núm. 9, supra, nos propone el Secretario— ¿puede sostenerse válidamente que no existieron “intereses encontrados entre dos o más funciona-rios demandados que [eran] representados por el Departa-mento de Justicia”? La contestación es obvia. No requiere ulterior elaboración.
*862La gravedad ética de su actuación se manifiesta en toda su extensión si recordamos que, en virtud de las directrices es-pecíficas contenidas en la opinión del licenciado Rivera Cruz a la Secretaria de Instrucción, señora Aponte Roque, ella dio por terminados los nombramientos de los Gerentes Escolares y les notificó sus cesantías bajo la tesis del Secretario de Justicia de que eran ilegales y nulos. Es evidente pues, que mediante dicha opinión, los demandantes Mateo et al., obtuvieron directa y extra judicialmente el remedio solicitado en el caso Civil Núm. .PE-82-970. En este sentido, no caben argumentos sólidos en qué basar la teoría de que los Gerentes Escolares eran deman-dados nominalmente. El impacto y perjuicio real sufrido por ellos —a la sazón representados por el Secretario de Justicia— es más intenso y trasciende el de los codemandados licenciado Romero Barceló y doctora Lacot. La situación a posteriori de que contrataran al licenciado Aldarondo Ortiz como abogado privado, no les liberó de la consecuencia de que fueran cesan-teados a tenor con la opinión del Secretario.
Finalmente, si bien no nos corresponde en el caso de autos analizar in extenso la sabiduría y razón de ser de la norma de abstención del Secretario de Justicia sobre opiniones en casos sub júdice, no podemos compartir su explicación de que la única consecuencia de su inobservancia, sería desmerecer su papel de asesor legal gubernamental de no prevalecer eventualmente en los tribunales. Según hemos visto, aquí su opinión afectó y perjudicó a sus representados, los Gerentes Escolares deman-dados, quienes administrativamente, poco después, fueron cesanteados de sus cargos por la Secretaria de Instrucción. Además, al versar su opinión sobre el issue central del caso, ¿por qué en lugar de emitirla —previa renuncia y autorización a los Gerentes Escolares y codemandados licenciado Romero Barceló y doctora Lacot de contratar abogado privado— en vista de lo avanzado del caso Civil Núm. PE-82-970, no optó prudencialmente por plantear los méritos de sus tesis jurídica directamente al foro judicial? Ciertamente causa inquietud su *863inexplicable curso de acción, en particular ante el conflicto de intereses que generaba. El Secretario de Justicia no nos ha demostrado las circunstancias particulares, de excepción, para apartarse de la norma de autoabstención sobre asuntos sub júdice.
VI
Deber de información (Canon 19):
El licenciado Romero Bareeló se queja de que el Secretario de Justicia Héctor Rivera Cruz violó este deber ético, pues le informó tardíamente de la opinión emitida y, además, no le comunicó a tiempo sobre la solicitud de sentencia sumaria, aun cuando era evidente el conflicto de intereses. Tiene razón.
El Canon 19 del Código de Ética Profesional señala:
El abogado debe mantener a su cliente siempre informado de todo asunto importante que surja en el desarrollo del caso que le ha sido encomendado. (Énfasis nuestro.) 4 L.P.R.A. Ap. IX.
En Colón Prieto v. Géigel, 115 D.P.R. 232, 239-240 (1984), al adentrarnos en los contornos éticos de este precepto, expusimos:
Este deber, cuya génesis es el “principio de información”, significa que el abogado, además de representar a un cliente con fidelidad, lealtad y diligencia, debe siempre mantenerlo informado de todo asunto importante que surja en el desa-rrollo del caso cuya atención le ha sido encomendada. In re Cardona Vázquez, 108 D.P.R. 6, 18 (1978).
No es necesario mucho esfuerzo mental para aceptar que una sentencia de archivo —o en sus méritos— que pone fin parcial o adjudica totalmente la causa de acción y derechos, claramente cae entre los asuntos a ser informados inmedia-tamente por el abogado al cliente. “El principio de informa-ción desarrolla su eficacia también durante la tramitación del litigio y en su fase conelusiva. El abogado está llamado a informar diligentemente y a su debido tiempo a su asistido sobre las vicisitudes de la controversia, con mayor premura y atención cuando el mismo cliente sea sujeto activo de deter-*864minadas vicisitudes procesales . . .”. Lega, op. cit., pág. 143. ■Principio de Diligencia
En Puerto Rico rige lo que la doctrina denomina “princi-pio de diligencia”. “Los comportamientos contrarios a la dili-gencia se consideran negligéntes.” Lega, op. cit., pág. 122. “Siendo la lucha la ley de la actividad jurídica, quien es negli-gente no ejerce, sino sólo simula ejercer el derecho.” J. B. Iturraspe, Función Social de la Abogacía, 2da ed., Santa Fe, Argentina, Ed. Castellví, 1967, pág. 44. Invariablemente hemos requerido de los abogados “celo, cuidado y diligencia” en la tramitación de asuntos judiciales. Acevedo v. Compañía Telefónica de P.R., 102 D.P.R. 787, 791 (1974); In re Rodríguez Torres, 104 D.P.R. 758, 765 (1976). (Énfasis en el original.)
En oposición a este señalamiento, el Secretario de Justicia sostiene que no venía obligado a notificarle al licenciado Romero Barceló lo reclamado, pues el asunto no era de importan-cia ni estaba relacionado con una decisión que éste tuviera que tomar. A juicio suyo, la sentencia sumaria “era un aspecto de derecho en el cual el cliente no tiene que tomar decisión al-guna”. Aduce que los abogados de la División de Litigios en-tendieron que no debían oponerse a esa solicitud debido a que podía surgir la apariencia de conflicto de intereses. Por tal motivo, pidieron que el tribunal aplazara su consideración en lo que se proveían los abogados externos del Departamento. Argumenta además que no se le puede exigir al Secretario de Justicia “la obligación de mantener informadas a todas las personas que de alguna forma sean representadas por aboga-dos del Departamento”. Concluye:
Que la cantidad de casos de abogados en el Departamento' impide se le exija al Secretario de Justicia tal obligación. Todos los abogados del Departamento de Justicia tienen que cumplir con las exigencias de los Cánones de Etica Profe-sional. El Secretario de Justicia no puede estar expuesto a procedimientos disciplinarios por cualquier alegada violación de un canon por parte de un abogado del Departamento. Las ■consecuencias funestas que [e] sto tendría son evidentes.
*865Reiteramos nuestros pronunciamientos en Colón Prieto v. Géigel, supra, en cuanto al deber del abogado de cumplir con el principio de información.
Reafirmamos también que, como regla general, el Secretario de Justicia no está expuesto a procedimientos disciplinarios por violaciones éticas o errores de sus subalternos. No puede exigírsele conocimiento real o constructivo sobre todos los asuntos, casos, incidentes y escritos generados por los numerosos abogados y fiscales del Departamento de Justicia. No obstante, existen situaciones peculiares, como la de autos, en que debido a su importancia e intervención activa y directa, su responsabilidad ética es indelegable. Su participación no se proyectó sobre un trasfondo rutinario o del cual estuviera ajeno. Veamos.
Según reseñado, desde el 11 de febrero de 1985, el licen-ciado Romero Barceló le había comunicado al Secretario de Justicia directamente su preocupación en torno a las conse-cuencias que podría tener la cancelación de los contratos pri-vados que proveían representación legal, posibles conflictos de intereses y la necesidad de que le informara el estado de los casos pendientes en su contra. En sus cartas fechadas 11 y 15 de marzo de 1985, el Secretario le reiteró al licenciado Romero Barceló, previo examen de todos los casos, su determinación de que los abogados del Departamento de Justicia continuarían representándolo. Y en la carta del Secretario de Justicia Héctor Rivera Cruz, fechada 17 de junio de 1985, informándole oficialmente su opinión al licenciado Romero Barceló, hizo referencia expresa a la paralización del trámite en el caso Civil Núm. PE-82-970. Razonablemente se infiere que el Secretario de Justicia se mantenía informado de los casos aludidos, y en particular, tenía conocimiento de la solicitud de sentencia su-maria.
No podemos coincidir con el Secretario de Justicia Héctor Rivera Cruz de que la solicitud de sentencia sumaria presen-*866tada en el caso Civil Núm. PE-82-970 era un incidente de poca trascendencia. Aun cuando aceptáramos que no toda solicitud de sentencia sumaria requiere notificación al cliente contra quien va dirigida, circunstancias pragmáticas y de buena práctica forense aconsejan un mínimo de información, máxime en una etapa en que surgen intereses encontrados en-tre abogado y cliente.
Nuevamente, en el trasfondo fáctico y procesal aquí alu-dido, y en consideración de que la génesis de dicha solicitud de sentencia sumaria fue la propia opinión del Secretario de Jus-ticia, no vemos cómo puede justificarse la tardanza en notifi-carla al licenciado Romero Barceló y a los otros demandados.
YII
Suficiencia de la defensa (Cánones 1 y 18):
En este señalamiento el licenciado Romero Barceló expone que la defensa provista en el caso Civil Núm. PE-82-970, en cuanto a los trámites referentes a la sentencia sumaria, fue inadecuada. Le imputa al Secretario Rivera Cruz abandono de los intereses de los demandados y no haber contratado rápida-mente ni remitido el expediente del caso al licenciado Urgell Cuebas.
Previamente hemos aludido a los problemas surgidos en cuanto a la coordinación y contratación legal de los abogados privados para los otros demandados. Algunos de éstos insis-tían en que se contrataran dos abogados, mientras el Secre-tario de Justicia entendía que uno solo era suficiente. Hubo desacuerdos legítimos al efecto. Ello causó dilaciones razona-bles y justificadas. Finalmente, el foro judicial dejó sin efecto la sentencia sumaria parcial. No se nos ha señalado perjuicio alguno excepto las vicisitudes y aprehensiones que natural-mente este tipo de incertidumbres causa.
En estas circunstancias, no creemos que se haya violado el principio deontológico de diligencia profesional. Todo tiende a *867retrotraerse al conflicto de intereses encontrados surgido por la opinión emitida por el Secretario de Justicia el 15 de marzo de 1985 y su inexplicable tardanza en notificarla al quejoso licenciado Romero Barceló y demás codemandados,
VIII
Tampoco encontramos mérito en la queja promovida por el licenciado Romero Barceló en torno al procedimiento ante el foro federal en el caso Civil Núm. 85-1093, Resto Ramos et al. v. Figueroa Sánchez. Primero, ello correspondía al propio Rosado Alcázar. Segundo, la cuestión versa sobre unos extre-mos del trámite seguido por el Secretario de Justicia Héctor Rivera Cruz al negarle al señor Rosado Alcázar los beneficios de la Ley Núm. 9, que según indicado, es materia que debió dilucidarse mediante revisión judicial directa. Y tercero, en su comparecencia, se explican satisfactoriamente las diligencias desplegadas al respecto. Procede el archivo de la queja AB-85-23.
IX
Recapitulando, el Secretario de Justicia, Héctor Rivera Cruz —al suscribir el 15 de marzo de 1985 la opinión de que el puesto de Gerente Escolar, tal como fue creado, clasificado e implantado era ilegal y contrario a las leyes y reglamentos aplicables, y que procedía la separación de aquellas personas que lo ocupaban— infringió el Canon 21 de Ética Profesional, en cuanto al valor deontológico primario que lo inspira. Incurrió en un claro e insalvable conflicto de intereses por razón de la representación legal simultánea que ostentaba de los Gerentes Escolares demandados y los codemandados licenciado Romero Barceló y la doctora Laeot en el caso Civil Núm. PE-82-970, y la señora Aponte Roque. Actuó además en contra de las normas de abstención relativas al trámite de consultas y opiniones adoptadas por él ese mismo día. Infringió además el Canon 19 de Ética Profesional, pues durante un *868período de tiempo irrazonable, no cumplió con el deber de in-formación que dicho canon exige de mantener a sus represen-tados debidamente informados.
Concluimos que es inmeritoria e infundada la queja AB-85-23 formulada por el licenciado Romero Barceló en tomo a la defensa en el caso Civil Núm. 85-1093, Resto Ramos et al. v. Figueroa, ante la Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico. Procede su archivo. Igual solu-ción se impone en cuanto a los señalamientos genéricos del licenciado Romero Barceló que versan, en esencia, sobre la interpretación y aplicación de la Ley Núm. 9 de 26 de noviem-bre de 1975 por el Secretario de Justicia en otros casos. Ello es materia judicial que compete dilucidar al tribunal de pri-mera instancia en recursos directos de revisión.
X
Resta al Tribunal decidir la sanción disciplinaria. Descar-gamos esta misión con absoluta ecuanimidad y con exclusión “[de] toda posible apariencia de que [somos] susceptible[s] de actuar a base de influencias de personas, grupos o partidos, o de ser influido [s] por el clamor público, por consideraciones de popularidad o notoriedad, o por motivaciones impropias”. Canon XI de Ética Judicial, 4 L.P.R.A. Ap. IV-A. Sobretodo, conscientes de que somos depositarios “[de] la fe de un pueblo en la justicia”, y de la importancia que representa de inal-terablemente actuar —ante reclamos legítimos contra cuales-quiera funcionarios de los Poderes Ejecutivo y Legislativo— como “factor de equilibrio en la estructura gubernamental de nuestro sistema de vida democrática”. Cánones I y XIII de Ética Judicial, supra.
Hasta el presente, en lo normativo, en la esfera de la ges-tión pública del Secretario del Departamento de Justicia, no existían precedentes relativos a los planteamientos éticos aquí implicados. En sus méritos, el asunto es un vivo ejemplo en que las “fronteras y aplicación tajante de algunos cánones de ética *869a veces resultan complicadas”. In re Carrera Rovira y Suárez Zayas, supra, págs. 783-784.
De la comparecencia del Secretario de Justicia se traslucen claros indicios de que su conducta, en algunos extremos, se fundamentó en juicios erróneos e interpretaciones equivocadas sobre el ejercicio de su discreción bajo la Ley Núm. 9, supra, sus obligaciones legales y las limitaciones en la dimensión ética dimanantes de su compleja función dual como principal abo-gado-asesor del Ejecutivo. También aflora en este incidente una aparente falla en los canales internos de comunicación, o una inadecuada coordinación, entre las distintas divisiones del De-partamento. Ello atenúa, pero no precluye las sanciones.
El Secretario de Justicia tenía la responsabilidad de cana-lizar la consulta de la Secretaria de Instrucción, señora Aponte Roque a través de su oficina o mediante un mecanismo rutina-rio preestablecido. Bajo cualesquiera medios, su deber era haber salvado o evitado incurrir en el conflicto de intereses entre sus representados por razón del caso Civil Núm. PE-82-970. Su intervención directa y personal en esta consulta y opinión es innegable.
Los errores forman parte de nuestra fragilidad humana. Debe recordarse que reconocerlos, aunque es difícil, ennoblece. Después de todo, “siempre es preferible, al decir de NATIELO: lSer padre de los propios errores que esclavo de los pareceres ajenos’ Cavinie Corallini, El juez frente a la verdad y la certeza de su fallo, único camino a seguir, 853 Rev. Not. (Núm. Especial), 1980, págs. 2041, 2055. En estas circunstancias, en justicia, circunscribimos la misma a una censura y amonestación. In re Ríos, 112 D.P.R. 353, 364 (1982); In re Criado Vázquez, 108 D.P.R. 642, 644 (1979); In re Rodríguez Torres, 104 D.P.R. 758, 765 (1976); Alonso García v. Comisión Industrial, 102 D.P.R. 752, 755 (1974); In re González, 92 D.P.R. 544, 545 (1965). En lo sucesivo, el Secretario de Justicia queda apercibido de su deber de adop-tar las medidas cautelares necesarias para evitar situaciones *870análogas. En esa tarea, en última instancia, debe “tener pre-sente que su ministerio radica en su conciencia libre, indepen-diente y alerta, que le dicte las pautas a seguir para un com-portamiento debido y correcto. Su mejor recurso será su probi-dad y prudencia y una evaluación de su situación a la luz de la totalidad de los hechos particulares”. In re Carreras Rovira y Suárez Zayas, supra, pág. 795.

Se dictará la correspondiente sentencia.

El Juez Presidente Señor Pons Núñez y el Juez Asociado Señor Alonso Alonso emitieron opiniones disidentes. La Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Hernández Denton se inhibieron.

 Tomamos conocimiento judicial de los autos, documentos y trámites habidos en el mismo.


 Marcelino Burgos Pabón, Rafael Ortiz Rodríguez, Eneida Colón, José M. Carrasquillo, y otros innominados. Posteriormente intervinieron otros superintendentes escolares y, mediante enmiendas, se adicionaron como demandados: Julio Betancourt, Marcelino Burgos, María Santos de Arroyo, Olga Rosado Torres, Lucía Rosario, Norma I. Matos, Leocadio Alejandro, Lillian Cepero, Francisco Vázquez, José C. Martí, Mercedes Dávila Torres y María Encarnación.


Debe tenerse presente que el beneficio original es la representación legal. El pago “de la totalidad de la sentencia” no es automático. Lo deci-*833dirá el Secretario de Justicia “posteriormente, considerando los hechos que determine probados el tribunal”. (Énfasis suplido.) 82 L.P.R.A. see. 3087.
Esta dinámica operacional subsiste en las enmiendas introducidas por la Ley Núm. 113 de 10 de julio de 1986. Su Art. 14 dispone:
“El Secretario de Justicia determinará en qué casos el Estado Libre Asociado asumirá la representación legal y posteriormente, considerando los hechos que determine probados el tribunal o que surjan de la prueba des-filada, decidirá si procede el pago de la totalidad de la sentencia que le fuere impuesta a los funcionarios, ex funcionarios, empleados o ex empleados públicos demandados, de conformidad con lo que establecen los Artículos 12 al 19 de esta ley.
“No obstante, si antes de actuar o dejar de hacerlo, el funcionario, ex funciona/rio, empleado o ex empleado solicitó una Opinión al respecto del Secretario de Justicia y su acción u omisión se realizó de acuerdo a los tér-minos de la misma el Estado no podrá negar o retirar a dichas personas la representación legal ni negarse al pago total de la sentencia que les fuera impuesta.” (Énfasis suplido.) 1986 Leyes de Puerto Rico 369-370.


En su comparecencia, el Secretario de Justicia señala que al can-celarse en ese caso el contrato de abogado externo al Departamento, la “representación de aquellos demandados que habían recibido los beneficios de la Ley Núm. 9, incluyendo al licenciado Romero Barceló que como menciona-mos anteriormente nunca cumplió con los requisitos de la ley para hacerse acreedor de sus beneficios fue asumida por los abogados del Departamento de Justicia. En otros casos donde el licenciado Romero Barceló figuraba como demandado en los que a juicio del Departamento podía existir un conflicto de intereses por vía de excepción se le permitió al licenciado Carlos Romero Barceló que seleccionara un abogado de su preferencia, que sería contratado por el Departamento de Justicia”. (Énfasis suplido.) Carta de 19 de diciem-bre de 1985, pág. 8.


A modo de paréntesis, notamos que el Secretario no formuló contes-tación total a esta petición del licenciado Romero Barceló hasta el SI de enero de 1986, ocasión en que le desglosó los casos en que estaba demandado, relacionó el nombre del abogado del Departamento o privado que lo repre-sentaba, y le hizo un breve recuento del estado procesal de los mismos.


 Fechada el 18 de marzo de 1985, el Lie. Carlos Romero Barceló con-testó :
“Con fecha 15 de marzo de 1985 me envía usted una carta en la cual me concede hasta el 19 de marzo de 1985 a medio día para informarle si deseo continuar o no recibiendo los beneficios de la Ley 9.
“No solamente le informé, sino que le solicité formalmente el que se me extendieran los beneficios a la Ley 9, a la cual tengo derecho y que usted en ningún momento niega. Por el contrario, usted acepta mi derecho y me asigna abogados del Departamento cancelando el contrato previamente otor-gado al Lie. Amancio Arias. Me ha indicado usted además que luego de examinados los casos, usted entiende que soy demandado en forma nominal y que yo quedaré excluido como demandado en estos pleitos por las gestiones que hagan los abogados del Departamento de Justicia.
“No tengo ningún inconveniente y le he aceptado que sean los abogados de Justicia quienes hagan las gestiones para que yo quede excluido de estos pleitos.
“Por la presente le reitero mi aceptación de que el Departamento de Justicia asuma mi representación y mi defensa en el caso.
“Sin embargo, quiero indicarle que esta aceptación no implica ninguna renuncia a exigir un abogado de mi confianza en caso de que surjan conflic-tos de intereses entre algún demandado ya representado por el Departa-mento de Justicia y yo.” Anexo Núm. 7, pág. 22.


Por más de medio siglo, dichas normas han prevalecido en el De-partamento. Fueron adoptadas y seguidas por los siguientes antecesores del cargo: Salvador Mestre, Carta Circular Núm. 409 de 24 de noviembre de 1919; Rafael Hernández Colón, Carta Circular Núm. 1190 de 8 de diciembre de 1965; Santiago C. Soler Favale, Carta Circular Núm. 1198 de 81 de enero de 1969; Francisco De Jesús Schuck, Carta Circular Núm. 2002 de 4 de enero de 1973; Héctor Reichard de Cardona, Carta Circular Núm. 2005 de 6 de abril de 1983.


Los Gerentes Escolares afectados, radicaron ante la Corte de Dis-trito federal para el Distrito de Puerto Kico una demanda por violación a los derechos civiles. Eduardo Carrasquilla v. Awilda Aponte Roque (caso Civil Núm. 85-1475).


 Resolución, mociones y comunicaciones referentes al caso Civil Núm. PE-82-970 y a los casos Civiles Núms. 84-3028 Carlos Gutiérrez Rodríguez v. Carlos Romero Barceló y 84-0431, A.B.H. Vendig 1 Corp. v. Hon. Carlos Romero Barceló et al., indicativos de sus gestiones tendentes a obtener nom-bramiento de abogado privado que lo representara.
En estas y otras comunicaciones, en términos generales, el licenciado Romero Barceló se queja de que el Secretario de Justicia Héctor Rivera Cruz le represente indebidamente o le haya negado representación privada injustificadamente. En las comunicaciones no se elabora satisfactoriamente la infracción ética. No consideramos que proyecten problema deontológico análogo al del caso Civil Núm. PE-82-970.
Hemos de aclarar, anticipadamente, que no nos corresponde evaluar directamente decisiones y conducta del Secretario de Justicia que más bien giran en torno a la interpretación e implantación de la Ley Núm. 9, para lo cual existe un recurso de revisión ante el Tribunal Superior.


 Adviértase que el ex Gobernador Romero Barceló es abogado. Como tal, los escritos ante foro judicial, según lo dispuesto en la Regla 9 de Pro-cedimiento Civil, 32 L.P.R.A. Ap. Ill, no tienen que ser jurados.


La Constitución, en su See. 6, Art. IV crea, entre otros, dicho De-partamento. Su visión ha seguido la tradición norteamericana. Sus antece-dentes se remontan a Inglaterra. Nota, The Origin of the Attorney-General, 25 L.Q. Rev. 400 (1909); W. S. Holdsworth, The Early History of the Attorney and Solicitor General, 13 Ill. L. Rev. 602 (1918); Ross & Millsap, State and Local Government and Administration, Nueva York, Ed. Ronald Press Co., 1966, págs. 365-366.
Sin embargo, el modelo puertorriqueño es más amplio. En virtud de los Arts. 1 y 2 de la Ley Núm. 7 de 24 de julio de 1952, según enmendada, 3 L.P.R.A. sees. 8 y 9, —en cumplimiento del mandato de la See. 7 del Art. IV de la Constitución— el Secretario de Justicia es el segundo sucesor del Go-bernador en caso de que simultáneamente, de forma permanente, quede va-cante dicho cargo y el del Secretario de Estado, o se produzca en ambos una ausencia de carácter transitorio.


 Sobre esta facultad se ha dicho:
“Mucha de la importancia del puesto es el resultado de la función de escribir opiniones. Esta función es única —permite a estos funcionarios in-fluenciar la política pública en modos que muchas veces no son entendidos *847por el público. En muchos casos, la opinión vincula legalmente a aquellos que la solicitan. Los jueces se abstienen de rendir una opinión hasta que un caso o controversia real les haya sido sometida. Pero él puede dar una direc-ción específica a un funcionario público respecto a conflicto de intereses fu-turos, reales o potenciales. En algunas jurisdicciones no es necesario que le soliciten esas opiniones. De ordinario, al acatar dicha opinión, el funcionario local o estatal queda relevado de cualquier responsabilidad en una situación conflictiva particular. Aun sin tener esa relación de autoridad sobre los fun-cionarios, el mero hecho de que pueda emitir opiniones legales puede dejar establecida esa influencia sobre esos otros cargos, pues el funcionario público sabe que en otras ocasiones tiene que acudir ante él para asesoramiento legal. Ciertamente estará reacio a ignorar el consejo de ese abogado comuni-cádole públicamente como una opinión oficial. En otras circunstancias, el funcionario público obedecerá los decretos simplemente porque existen.
“El proceso de redacción de opiniones varía de estado a estado. Sin embargo, se pueden ofrecer ciertas generalidades. Primero, usualmente es un proceso cerrado, posiblemente es el proceso de formulación de decisiones más cerrado en los gobiernos estatales. Usualmente, no hay consejo externo, alegatos, ni se traen a consideración observaciones. Muchas veces, las puertas cerradas son las defensas de funcionarios envueltos en conducta antiética.” (Traducción nuestra.) Thompson, Gough & Wallace, Conflicts of Interest and the States Attorneys General, 15 Washburn L.J. 15, 16 (1976).


 Entre algunas de estas funciones, cabe mencionar que preside la Comisión Codificadora de las Leyes, 2 L.P.R.A. see. 222. Es miembro además del Consejo Judicial, 4 L.P.R.A. sec. 307, y de la Junta Consultiva para el Control de la Contaminación de’Aguas, 24 L.P.R.A. see. 594.


La situación aquí planteada es un vivo ejemplo. La eliminación del puesto de Gerente Escolar formaba parte del compromiso programático del Partido Popular Democrático. En su Primer Mensaje Anual a la Asamblea Legislativa, el Gobernador Rafael Hernández Colón anunció ese propósito como parte de la reforma del sistema de educación pública.


En este aspecto, la prohibición absoluta preceptuada en el Canon 21 de representación por intereses encontrados, “aun cuando ambos clientes así lo aprueban”, o el mandato “[c]uando un abogado representa a un cliente por encomienda de otra persona o grupo, quien le paga al abogado por dicho servicio', debe renunciar la representación de ambos tan pronto surja una situación de conflicto de intereses entre la persona o grupo que le paga sus honorarios y la persona a quien representa”, no son aplicables. Lo contrario, haría inoperante la Ley Núm. 9 (4 L.P.E.A. Ap. IX).